MEMORANDUM ***
Rajveer Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the BIA’s and IJ’s decisions. Kaur’s testimony and application were inconsistent with her sworn statement and her testimony at her credible fear interview. See Li v. Ashcroft, 378 F.3d 959, 963-64 (9th Cir.2004). Moreover, Kaur lacked basic knowledge regarding political parties and events in the Punjab. See Singh, 367 F.3d at 1143.
Because Kaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
As Kaur points to no other evidence that she could claim the BIA or IJ should have considered in making a determination under CAT, her CAT claim must fail along *265with her asylum claim. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.